United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1759
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Wanda Grother,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 26, 1999
                                Filed: February 1, 1999
                                    ___________

Before LOKEN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Wanda Grother challenges the sentence imposed on her by the district court1
following her guilty plea to conspiracy to distribute methamphetamine, in violation of
21 U.S.C. § 846. Upon the government’s motion for a downward departure under U.S.
Sentencing Guidelines Manual § 5K1.1 (1998) and 18 U.S.C. § 3553(e), the district
court granted a 20% departure from the bottom of the Guidelines range of 120-135
months, and sentenced Grother to 96 months imprisonment and 5 years supervised



      1
       The HONORABLE HAROLD D. VIETOR, United States District Judge for
the Southern District of Iowa.
release. On appeal Grother argues only that the district court abused its discretion by
granting no more than a 20% departure. However, we may not review the extent of a
district court’s downward departure under either section 5K1.1 or 3553(e). See United
States v. Sharp, 931 F.2d 1310, 1311 (8th Cir. 1991); see also United States v.
Dutcher, 8 F.3d 11, 12 (8th Cir.1993). Consistent with our prior order, we have
reviewed the record for any nonfrivolous issues, and have found none. See Penson v.
Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-